Citation Nr: 0405361	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1990.  He is service connected for a lumbar spine disability 
incurred during a period of Active Duty for Training on June 
19, 1992.

This case comes before the Board of Veterans Appeals' (Board) 
on appeal from an October 1992 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
claims for a rating in excess of 60 percent for lumbar spine 
disability, and entitlement to TDIU.  By writing received in 
May 2003, the veteran withdrew from his appeal his claim for 
an increased rating for lumbar spine disability.  38 C.F.R. 
§ 20.204(b) (2003).


REMAND

The veteran is service connected for a lumbar spine 
disability, status post laminectomy and discectomy at L5-S1 
on the right in 1992, with current clinical findings of 
chronic pain exacerbated by prolonged use, sensory deficit in 
the L4-5 distribution of the right lower extremity and absent 
right ankle reflex.  He holds the maximum schedular 60 
percent rating for lumbar spine disability which renders him 
eligible for a TDIU rating.  38 C.F.R. § 4.16(a) (2003).

VA examination in August 2003 included opinion that the 
veteran's lumbar spine disability precluded him from any 
activity requiring extended standing, bending, stooping, 
carrying or climbing.  It also included opinion that he was 
unable to sit for prolonged periods of time without having to 
get up and move his position.  The examiner, however, did not 
directly state whether the veteran's lumbar spine disability 
precluded him from performing a sedentary-type occupation.  
The Board is of the opinion that a medical opinion is 
required in order to determine whether the veteran's lumbar 
spine disability precludes him from performing substantially 
gainful employment consistent with his educational and 
vocational experiences.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should associate with the claims 
folder the veteran's VA clinic records from the 
Jackson, Mississippi, VA Medical Center since 
September 2003.  The RO should also contact the 
veteran and request him to identify any and all 
evidence and/or information he deems relevant to 
his claim on appeal.

2.  The RO should then schedule the veteran for 
VA examination in order to determine the 
severity of his lumbar spine disability.  The 
examiner should obtain relevant history from the 
veteran regarding the frequency, duration and 
severity of his flare-ups of lumbar spine 
disability and review the entire claims folder.  
Thereafter, the examiner should express an 
opinion as to whether it is at least as likely 
as not that the veteran's lumbar spine 
disability is of sufficient severity to preclude 
him from all forms of substantially gainful 
employment.  The claims folder and a copy of 
this remand must be made available to the 
examiner prior to the examination for review.

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C. § 5103A and 
38 C.F.R. § 3.159 are fully complied with and 
satisfied.

4.  Thereafter, the RO should conduct a de novo 
review of the claim of entitlement to TDIU.  If 
the benefit on appeal remains denied, the RO 
should furnish the veteran and his accredited 
representative a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




